United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1284
Issued: October 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 9, 2007 appellant filed a timely appeal of an Office of Workers’ Compensation
Programs’ hearing representative’s merit decision dated March 27, 2007 and an Office merit
decision dated September 21, 2006 finding that she had not established a recurrence of disability.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a recurrence of disability causally related to her 1985 employment injury.
FACTUAL HISTORY
On January 22, 1985 appellant, then a 32-year-old tax examiner, sustained injury to her
left ear when a power surge caused her computer to “blow out.” The Office accepted her claim
for noise trauma to the left ear on April 25, 1985. The Office entered appellant on the periodic

rolls on September 4, 1986. On October 18, 1985 she underwent an exploratory tympanotomy
and closure of a fistula in her left ear. By decision dated June 27, 1997, the Office found that
appellant had sustained 100 percent permanent impairment of her left ear due to the employment
injury; however, that a schedule award could not be paid as she received a third-party settlement
for this injury.
On May 16, 2005 appellant filed a recurrence of disability claim alleging that on
March 1, 2003 she sustained disability causally related to her January 22, 1985 employment
injury. She alleged that while working for the U.S. Postal Service she lost her balance due to her
inner ear condition. Appellant fell from her moving mail truck while delivering mail which
resulted in a fracture of her left ankle. In a narrative statement dated May 17, 2005, she
described her original employment injury and stated that, as a result, her equilibrium was
completely gone. Appellant began working for the post office in November 2002 and first began
her postal route on March 1, 2003. She stated that she stopped to put the mail in a postal box and
fell out of her mail truck landing in a ditch and breaking her left ankle. The postal service
terminated appellant’s employment after this incident.
In a letter dated August 16, 2006, the Office requested additional factual and medical
evidence from appellant regarding the relationship between her accepted 1985 employment
injury and her broken ankle in 2003. Appellant responded on September 11, 2006 and stated that
she resigned from the employing establishment on March 18, 1994. She stated that, on
December 14, 2001, while working at the post office, she lost her balance and grabbed a mail
cage which fell on her right foot. On March 3, 2002 while delivering mail in a mail truck
appellant lost her balance and fell from the truck. She stated that she rolled into a ditch and
twisted her right ankle. On May 8, 2002 appellant lost her balance and fell twice which caused
her foot and ankle to break. She stated that as a result of her 1985 employment injury she had “a
terrible balance problem.” Appellant asserted that her balance problem caused her to become
dizzy, lose her balance and fall. She submitted an unsigned audiogram dated September 6, 2006
demonstrating severe hearing loss on the left.
By decision dated September 21, 2006, the Office denied appellant’s recurrence of
disability claim finding that there was no medical evidence supporting that residuals of her 1985
employment injury caused her March 1, 2003 fall which resulted in a fracture of her left ankle.
Appellant requested an oral hearing on September 25, 2006. In a report dated October 3,
2006, Dr. Peter L. Rigby, a Board-certified otolaryngologist, noted her history of injury and
diagnosed sudden hearing loss with trauma to her vestibular system with incomplete
compensation. He diagnosed dizziness on October 31, 2006. Appellant also submitted an
unsigned report dated November 6, 2006 diagnosing dizziness.
She submitted an
electronystagmography (ENG) report dated December 12, 2006 which was read as essentially
normal.
Appellant testified at the oral hearing on January 12, 2007. She stated that she began
working at the post office on December 12, 2002. On March 3, 2003 appellant agreed to drive a
postal route and, as she was leaning from the delivery truck to place mail in a box, she lost her
balance and fell into a ditch. Her left ankle became swollen and she returned to work two weeks
later. Appellant then walked to deliver mail and fell again in April 2003. In May 2003, she fell

2

twice while delivering mail in a shopping area and x-rays demonstrated a fracture of her ankle.
Appellant stated that her injuries actually occurred in 2002 rather than 2003. She referred to
medical evidence not in the record and indicated that she had another claim file.1 Appellant
noted that she had inadvertently indicated that her left ankle was injured when the fracture
actually occurred to her right ankle. She noted that she had not received any decisions regarding
her other claim.
By decision dated March 27, 2007, the hearing representative affirmed the September 21,
2006 decision finding that appellant had not submitted the necessary factual and medical
evidence to establish that she sustained a recurrence of disability as alleged.
LEGAL PRECEDENT
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment which
caused the illness. The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.2 Where an employee claims a recurrence of disability due to an accepted
employment-related injury, he or she has the burden of establishing by the weight of reliable,
probative and substantial evidence that the recurrence of disability is causally related to the
original injury. The burden includes the necessity of furnishing evidence from a qualified
physician who, on the basis of a complete and accurate factual and medical history, concluded
that the condition is causally related to the employment injury. Moreover, sound medical
reasoning must support the physician’s conclusion.3
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury. In this regard, medical evidence
of bridging symptoms between the recurrence of the accepted injury must support the
physician’s conclusion of a causal relationship. While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.4

1

There is no evidence regarding appellant’s other claims in the record presently before the Board.

2

20 C.F.R. § 10.5(x).

3

Ricky S. Storms, 52 ECAB 349 351-52 (2001).

4

Id.

3

ANALYSIS
Appellant filed a claim for a recurrence of disability on May 16, 2005 alleging that on
March 1, 2003 she sustained a recurrence of total disability due to her 1985 employment injury.
She claimed that vertigo resulting from her 1985 employment injury caused her to fall from her
mail truck on March 1, 2003 and sustain a broken left ankle. Appellant submitted a narrative
statement dated May 17, 2005 restating this history. In a statement dated September 11, 2006,
she noted that she sustained several injuries to her right foot or ankle on the dates December 14,
2001, March 3 and May 8, 2002 while performing her duties as a postal employee. Appellant
indicated that she sustained a fracture of her right foot on May 8, 2002 when she fell twice
delivering mail in a shopping mall. She attributed all of her falls to her “terrible balance
problem” which she attributed to the 1985 employment injury. At the oral hearing, appellant
again indicated that her recurrence of total disability began on May 8, 2002. The record does not
clearly establish when her alleged recurrence of disability actually began as she has provided
several different dates of injury and alleged injury to both ankles.
The Board notes that there is no medical evidence in the record establishing that appellant
sustained a fracture of either her right or left ankle. Furthermore, there is no medical evidence
establishing a causal relationship between appellant’s 1985 loss of hearing and her alleged falls
in 2002 or 2003. The only medical evidence of record consists of reports from Dr. Rigby, a
Board-certified otolaryngologist, who diagnosed hearing loss and dizziness. Dr. Rigby did not
state whether appellant had a balance problem as a residual of the 1985 injury or otherwise
explain how the accepted injury caused or contributed to her falls at work. There is no medical
evidence supporting that appellant sustained a recurrence of disability and no evidence linking
her 1985 employment injury to her falls in 2002 or 2003. Appellant failed to meet her burden of
proof in establishing a recurrence of disability and the Office properly denied her claim.
CONCLUSION
The Board finds that appellant failed to submit the necessary factual and medical
evidence to establish that she sustained a recurrence of disability due to her 1985 employment
injury.

4

ORDER
IT IS HEREBY ORDERED THAT the March 27, 2007 and September 21, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 2, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

